 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11    JEFFERY LEE MOURNING,                        CASE NO. 18cv2245-WQH-RBM
12                                  Plaintiff,
               v.                                  ORDER
13
      WILLIAM GORE, et al.,
14
                                  Defendant.
15
16
     HAYES, Judge:
17
           The matter before the Court is the review of the Report and Recommendation
18
     issued by the United States Magistrate Judge (ECF No. 12) recommending that
19
     Plaintiff’s Motion for Summary Judgment (ECF No. 6) be denied; Plaintiff’s Motion
20
     for Leave to Amend (ECF No. 8) be granted; Plaintiff’s Request for Class Certification
21
     (ECF No. 8) be denied; and Plaintiff’s Motion to Appoint Counsel (ECF No. 10) be
22
     denied.
23
           The duties of the district court in connection with a report and recommendation
24
     of a magistrate judge are set forth in Federal Rule of Civil Procedure 72(b) and 28
25
     U.S.C. § 636(b). The district judge must “make a de novo determination of those
26
     portions of the report . . . to which objection is made,” and “may accept, reject, or
27
     modify, in whole or in part, the findings or recommendations made by the magistrate.”
28
     28 U.S.C. § 636(b). The district court need not review de novo those portions of a

                                                 -1-                         18cv2245-WQH-RBM
 1 Report and Recommendation to which neither party objects. See Wang v. Masaitis, 416
 2 F.3d 992, 1000 n.13 (9th Cir. 2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121
 3 (9th Cir. 2003) (en banc) (“Neither the Constitution nor the [Federal Magistrates Act]
 4 requires a district judge to review, de novo, findings and recommendations that the
 5 parties themselves accept as correct.”).
 6         No party has filed an objection to the Report and Recommendation. The Court
 7 has reviewed the Report and Recommendation, the record, and the submissions of the
 8 parties.
 9         IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 12)
10 is adopted in its entirety except with regard to Plaintiff’s deadline for filing an amended
11 complaint. IT IS FURTHER ORDERED that Plaintiff's Motion for Summary Judgment
12 (ECF No. 6) is denied without prejudice; Plaintiff's Request for Class Certification
13 (ECF No. 8) is denied; Plaintiff's Motion to Appoint Counsel (ECF No. 10) is denied
14 without prejudice; Plaintiff's Motion for Leave to Amend (ECF No. 8) is granted.
15 Plaintiff shall file an amended complaint, complete in itself without reference to the
16 superseded pleading, within thirty days of the entry of this Order.
17 DATED: April 25, 2019
18
                                               WILLIAM Q. HAYES
19                                             United States District Judge
20
21
22
23
24
25
26
27
28

                                               -2-                              18cv2245-WQH-RBM
